Per Curiam.

The case is imperfect in not stating whether the cattle were in Ward's possession or not, when taken on the execution; nor whether the conversation proved by Marshal, was before, or after, the levying the execution on the oxen.
We think, however, there is enough to show, that the evidence was improper, and that it may fairly be intended, that the was after the judgment and execution; it was an to prove and set up an antecedent sale, by the confessions and declarations of the parties, to the prejudice of the rights of a third person; nothing but the fact of the sale, derived from witnesses present at it, could be legally proved.
Judgment